Citation Nr: 0813274	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbar strain with myositis.

2.  Entitlement to an effective date earlier than February 
27, 2002, for the assignment of a 40 percent evaluation for 
lumbar strain with myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  August 2002 and January 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).

Although the veteran has previously requested a hearing at 
the RO, he indicated in May 2007 that he no longer wanted a 
hearing.

The issue of entitlement to an evaluation in excess of 40 
percent for lumbar strain with myositis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a February 9, 2001 decision, the Board denied the 
veteran claim for an increased rating for his lumbar strain 
with myositis.

2.  On February 27, 2002, the veteran submitted a claim of 
entitlement to an increased rating for lumbar strain with 
myositis.

3.  There was no informal claim, formal claim, or written 
intent to file a claim for compensation benefits received at 
the RO from February 9, 2001 to February 27, 2002.

4.  There is no competent evidence showing an increase in the 
veteran's disability dated in the year prior to February 27, 
2002.



CONCLUSION OF LAW

The criteria for an effective date prior to February 27, 2002 
for the award of a 40 percent rating for lumbar strain with 
myositis have not been met.  38 U.S.C.A. § 5110 (West 2002); 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received after 
the enactment of the VCAA.

A letter dated in April 2002 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit evidence pertaining to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in August 2006.  Since 
the basis of the veteran's claim decided herein is that for 
an earlier effective date, the Board finds that this letter 
also provided notice regarding the evidence necessary to 
substantiate this claim.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in April 2007, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Therefore, although the veteran received 
inadequate preadjudicatory notice regarding his claim, and 
that error is presumed prejudicial, the record reflects that 
he was provided a meaningful opportunity to participate in 
the adjudication of his claim, and, therefore, such 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  Thus, the Board will 
proceed with the veteran's claim.


Analysis

The veteran has contended that he is entitled to an effective 
date in 1984 for a 40 percent evaluation, when he first 
brought his claim for a back disability.

Initially, the Board notes that we find that we may proceed 
with adjudication of this issue prior to final adjudication 
of the issue remanded below.  While the issue decided herein 
is an earlier effective date for the assignment of the 40 
percent rating, and the issue of entitlement to a rating in 
excess of 40 percent is remanded, the evidentiary development 
that will be conducted pursuant to the remand below will not 
affect the outcome of the issue decided herein.

The relevant law provides that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).  The effective dates of increased 
ratings are goverened by the applicable regulations.  See 38 
C.F.R. § 3.400(o)(1) & (2).

The Veterans Claims Court has indicated that in order for 
entitlement to an increase in disability compensation to 
arise, the disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 
5110(b)(2) which provides that the effective date of an award 
of increased compensation shall be the earliest date of which 
it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability).  The Court, in Hazan, noted that 38 
U.S.C.A. § 5110(b)(2) required a review of all the evidence 
of record (not just evidence not previously considered) as to 
the disability in order to ascertain the earliest possible 
effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was 
"ascertainable."  Hazen, 10 Vet. App. at 521.

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment, or hospitalization will be accepted 
as an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  See 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

In a February 2001 decision, the Board denied the veteran's 
claim of entitlement to an increased disability rating for 
strain and myositis of the lumbar paravertebral muscles, 
which was then evaluated 20 percent disabling.  The veteran 
did not appeal that decision.

The next correspondence from the veteran is a claim dated 
February 27, 2002, in which he requested an increased rating 
for his muscle inflammation, currently rated 20 percent 
disabling.

The first pertinent evidence associated with the claims file 
subsequent to the February 2001 Board decision is dated in 
April 2002.

As noted above, the law allows for a record of VA treatment 
or hospitalization to be accepted as the date of receipt of a 
claim.  However, there are no such records associated with 
the claims file.

In addition, since there are no pertinent records dated in 
the year prior to February 27, 2002, an earlier effective 
date cannot be awarded on this basis.  The law allows that if 
a claim is received within one year from the date on which it 
was factually ascertainable an increase in disability 
occurred, the effective date will be the date of such 
increase.  Otherwise, the effective date of any increase will 
be the date of claim.  Since there is no competent evidence 
dated in the year prior to the veteran's claim on February 
27, 2002, an earlier effective date on this basis may not be 
awarded.

The veteran indicated in his August 2002 notice of 
disagreement that he wanted retroactive payments to 1984, 
when he first filed his claim for benefits.  In his December 
2002 substantive appeal, the veteran indicated that his 
disability has prevented him from performing his professional 
responsibilities effectively prior to the effective date of 
the increase in February 2002.  While we acknowledge the 
veteran's contentions, the Board finds that this not a legal 
basis upon which the Board may award an earlier effective 
date for an increase.

Since his original claim was granted, effective in April 
1982, the rating assigned to the veteran's disability has 
been adjudicated numerous times.  Most recently, as indicated 
above, the Board denied an increase in February 2001.  These 
decisions became final.  To the extent that Mr. Rudd has 
improperly raised a  freestanding "claim for an earlier 
effective date" in an attempt to overcome the finality of 
the prior decisions, his appeal will be dismissed.  See. Rudd 
v.Nicholson, 20 Vet. App. 296 (2006). 

Therefore, the veteran's effective date remains the same, and 
an effective date prior to February 27, 2002 for the award of 
a 40 percent rating for the veteran's lumbar strain with 
myositis is denied.

ORDER

Entitlement to an effective date earlier than February 27, 
2002, for the assignment of a 40 percent evaluation for 
lumbar strain with myositis is denied.


REMAND

The Board has determined that the veteran's claim of 
entitlement to an evaluation in excess of 40 percent for 
lumbar strain with myositis must be remanded.  The Board 
notes that a February 2003 private treatment record shows a 
diagnosis of degenerative disc disease.  The rest of the 
pertinent evidence of record shows no diagnosis of any kind 
of disc disease.  On remand, the veteran should be afforded 
an examination to determine whether he has intervertebral 
disc syndrome or any disc disease.  If such disease is found, 
the examiner will be asked to determine whether it is related 
to the veteran's service-connected lumbar strain with 
myositis or related to his active service.

In addition, the Board notes that the veteran was afforded 
two VA examinations, in November 2003 and February 2006, in 
which neurological testing was conducted.  Such examinations 
revealed the veteran had decreased pin prick of the left 
lower extremity.  The veteran had also complained of numbness 
in his left buttock and lower extremity.  However, the 
examiner did not provide an opinion as to whether this or any 
other neurological manifestation was due to the veteran's 
service-connected back disability.  In addition, the veteran 
complained in August 2003 that he experienced occasional 
bladder accidents.  No examination has been conducted to 
determine whether this is due to the veteran's service-
connected disability.

Finally, the veteran has indicated that his job is affected 
by his disability.  The RO has not developed or adjudicated 
the veteran's claim on an extraschedular basis.  Such should 
be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine whether he has 
intervertebral disc syndrome or any disc 
disease of the spine.  If the veteran does 
demonstrate such disease, the examiner is 
asked to provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's disc disease is related 
to his service-connected lumbar strain 
with myositis or related to his active 
service.

2.  Schedule the veteran for an 
examination to determine whether he has 
any neurological manifestations that are 
due to his service-connected lumbar strain 
with myositis.  The examiner is 
specifically asked to address complaints 
of bladder incontinence and left lower 
extremity numbness and decreased 
sensation, along with any other possible 
neurological manifestations.  For any 
diagnosis rendered, the examiner is asked 
to provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any neurological manifestation is due to 
the veteran's service-connected spine 
disability.

3.  After undertaking any pertinent 
development, the RO should adjudicate the 
veteran's claim on an extraschedular 
basis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


